In a proceeding pursuant to CPLR article 78 to review the respondents’ determination dated December 29, 1986, which found the petitioner not qualified for employment as a Suffolk County Police Officer, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Stark, J.), entered July 7, 1987, which dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
Upon a review of the record in this case, including the confidential medical reports and evaluations of the petitioner, we conclude that the respondents’ determination was rendered upon a rational basis (see, Matter of Pell v Board of Educ., 34 NY2d 222, 231). The petitioner’s attempt to refute the opinions of the respondents’ medical consultants that he was not qualified for the position with the contrary opinion of an independent psychiatrist is unavailing. As the court explained in McCabe v Hoberman (33 AD2d 547, 548): "It is not for the court to choose between the diverse professional opinions. That is the function of the proper department heads and as long as they act reasonably and responsibly, the courts will not interfere” (see, Matter of Palozzolo v Nadel, 83 AD2d 539, affd 55 NY2d 984). Mollen, P. J., Brown, Eiber and Sullivan, JJ., concur.